Name: Commission Regulation (EC) No 1539/2002 of 29 August 2002 amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  EU finance;  animal product
 Date Published: nan

 Avis juridique important|32002R1539Commission Regulation (EC) No 1539/2002 of 29 August 2002 amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 233 , 30/08/2002 P. 0003 - 0005Commission Regulation (EC) No 1539/2002of 29 August 2002amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(1), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1361/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(2), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(3), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2305/95(4), as last amended by Regulation (EC) No 1006/2001(5), lays down rules for application in the pigmeat sector of the arrangements laid down in these Agreements. It should be amended in line with the provisions on pigmeat products adopted by Regulations (EC) No 1151/2002, (EC) No 1361/2002 and (EC) No 1362/2002.(2) This Regulation should apply from 1 July 2002 in parallel with Regulations (EC) No 1151/2002, (EC) No 1361/2002 and (EC) No 1362/2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2305/95 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 170, 29.6.2002, p. 15.(2) OJ L 198, 27.7.2002, p. 1.(3) OJ L 198, 27.7.2002, p. 13.(4) OJ L 233, 30.9.1995, p. 45.(5) OJ L 140, 24.5.2001, p. 13.ANNEX"ANNEX IA. PRODUCTS ORIGINATING IN LITHUANIAReduction of 100 % of the customs duty laid down in the Common Customs Tariff>TABLE>B. PRODUCTS ORIGINATING IN LATVIAReduction of 100 % of the customs duty laid down in the Common Customs Tariff>TABLE>C. PRODUCTS ORIGINATING IN ESTONIAReduction of 100 % of the customs duty laid down in the Common Customs Tariff>TABLE>"